10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

KELLEY AMADET,

Plaintiff,

DUKE, et al.,

Defendants.

17-CV-05967 (NGG)

225 Cadman Plaza East
Brooklyn, New York

October 25, 2018

TRANSCRIPT OF CIVIL CAUSE FOR STATUS CONFERENCE
BEFORE THE HONORABLE VERA M. SCANLON
UNITED STATES MAGISTRATE JUDGE

APPEARANCES :

For the Plaintiffs: JOSHUA PICKER, ESQ.
Covington & Burling, LLP
620 Eighth Avenue
New York, New York 10018

HUGH HANDEYSIDE, ESQ.

ANNA DIAKUN, ESQ.

ACLU Immigrant’s Rights Project
Senior Staff Counsel

125 Broad Street

18th Floor

New York, New York 10004

For the Defendants: DARA OLDS, ESQ.
United States Attorney’s Office
Eastern District of New York
271 Cadman Plaza East
Brooklyn, New York 11201

Court Transcriber: SHART RIEMER, CET-805
TypeWrite Word Processing Service
211 North Milton Road
Saratoga Springs, New York 12866

Proceedings recorded by electronic sound recording, transcript

produced by transcription service.

 

 

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

 

 

3
Bar Council's 1983 Panel on -- for the law clerks. So there's
a three-part series. I didn't get Social Security. I didn't
get habeas. But I got 1983 and Mr. Modafferi is going to be
one of the speakers. So I don't think it has much to do with
anything but I will see him. Hopefully, you can send folks if
you know anybody who wants to learn about 1983 the end of
November.

All right. So discovery, we have at 59 defendant's
motion for a protective order; 61, the motion for a stay; 64,
the motion for leave to file documents; and then we have the
corresponding responses.

Let me ask what might be a basic question, but in
reading all of this I realized I didn't have clarity on it.
From on the plaintiff's side, there is the APA claim and then
you have the -- what you're saying is a Fourth Amendment
claim, and I was somewhat confused. Because there's a
footnote in your motion to dismiss brief seems to suggest that
this is just about the APA, but then in one of your letters in
the group that I just went over you say, well, there's the
Fourth Amendment claim. What is this -- what's the Fourth
Amendment claim?

MR. PICKER: Sure, Your Honor. So there were two
distinct claims that the plaintiffs have brought here. One,
as you mentioned, is an APA claim.

THE COURT: Right.

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

MR. PICKER: The other one is a standalone Fourth
Amendment claim that's not subject to the limitations of the
APA. It's an equitable claim as are often brought for
prospective relief under the Constitution. And that's
consistent with our motion to dismiss briefing. I think there
was some confusion on -- as -- on plaintiff's behalf as to
what exactly the defendants were arguing in their motion to
dismiss. And so we wanted to clarify both in that context and
this context that there are two distinct claims, only one of
which depends on the APA.

THE COURT: So --

MS. OLDS: Your Honor, I'm happy to respond to that.

THE COURT: No, I don't want to hear yet.

MS. OLDS: Okay.

THE COURT: Hold on. I've got to understand what
their view is first.

MS. OLDS: Okay.

THE COURT: So what does -- what does your Footnote
7 in your brief -- this is Page 19 of the document that's at
33, "The parties agree that there is not another statute that
specifically permits review of the unlawful searches alleged
in the complaint, nor is there a dispute as to the
unavailability of an adequate alternative remedy for the harm
alleged." So what I'm most familiar with is 1983 and then

it's analog, which is incredibly increasingly shrinking,

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Bivens. So what is -- what's this Fourth Amendment claim when
you're not tied to a statute?

MR. PICKER: Sure. So let me just first address the
footnote which I think was directed toward the fact that
within the context of the APA claim, there are certain issues
that you have to prove for an APA claim that are not in
dispute.

THE COURT: Okay.

MR. PICKER: So that's what that footnote is
addressed to. It wasn't about the two separate claims.

With respect to the Fourth Amendment claim, where
the plaintiffs file an action under the Constitution seeking
prospective equitable relief, right, distinct from a 1983
claim where there's --

THE COURT: For damages.

MR. PICKER: -- seeking damages, right, or a Bivens
claim which also seeks damages for past harm.

THE COURT: Okay.

MR. PICKER: That's been recognized by the Courts
since Ex Parte Young and its progeny, so for many, many, many
years.

THE COURT: Okay. So that's what you're considering
that claim.

So then now to the defendant, why do you keep only

talking about the APA?

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

a4

25

 

 

MS. OLDS: Your Honor, there's --

THE COURT: This is where I get confused.

MS. OLDS: Right. There is no -- you can't have a
constitutional claim against the defendants in their official
Capacities. As Your Honor mentioned, if it were a
constitutional claim against defendants in their individual
capacity for damages that would be a Bivens-type of a claim,
and that's not what plaintiffs are alleging. They're alleging
that there's an unconstitutional policy that is in place on
behalf of -- that CBP has this policy, and in fact, that
comports with their complaint.

In Paragraph 31, they cite to the APA as the waiver
of sovereign immunity which allows them to bring this claim.
And so the relief that they request is review of this
unconstitutional policy. The only way that you get that is
through the APA. With -- they're alleging that the
identification check was unconstitutional in itself but that
they're entitled to review of it because CBP took final agency
action, which is what's required, in order to get review of a
policy or practice under the APA.

So there isn't this sort of standalone -- there's
not a waiver of sovereign immunity for this sort of standalone
Constitutional claim against government officials in their
official capacity. There is not such a claim. So that's why

this igs an APA action. That's why the relief that they're

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

7
requesting is review of this policy or practice. So that's an
APA Claim.

THE COURT: So then back to -- so what I was looking
at -- and maybe you can elaborate. This is the -- it was
something that Judge Brodie wrote in a case called Storms v.
USA, and that Case No. is 13-CV-0811. I don't know -- maybe
this is on -- there might be a Westlaw cite or something. I
don't know. But it's the memorandum and order that's filed at
94. And I mean she was talking about Bivens, but she was sort
of making the point that the Government is making which is
there's not a separate claim. And you're suggesting -- you're
saying that Ex Parte Young, et cetera, you can bring it
without any statutory 1983 analog. That's your argument?

MS. OLDS: No, Your Honor, that Ex --

THE COURT: No, not yours. Theirs.

MS. OLDS: Right, Ex Parte Young was -- I mean the
APA was passed in response to Ex Parte Young. So --

THE COURT: Yeah, that's why I'm -- a little --

MR. PICKER: Your Honor --

THE COURT: Go ahead.

MR. PICKER: -- absolutely, and this happens all the
time. I mean for instance, if we were -- if we were to
voluntarily dismiss our APA claims that would not in some way
extinguish the basis for jurisdiction for the Constitutional

claims. Courts all the time hear separate Constitutional

 

 

 
10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

 

 

claims for prospective equitable relief regardless of any
concomitant or concurrent APA claims. The basis for
jurisdiction here is, as included in the complaint, federal
question jurisdiction under 28 U.S.C. 1331. Whether or not
the passage of the APA substituted for Ex Parte Young in terms
of waiver of sovereign immunity is a separate question. But I
think the defendants are confusing those two issues. What
constitutes a waiver of sovereign immunity and what
constitutes a separate independent basis for federal
jurisdiction -- and this happens all the time. And so the
fact that we have two sets of claims here does not in some way
overshadow the fact that the Constitutional claims are
sufficient of themselves.

THE COURT: Okay. I just wanted to hear what your
respective thoughts were. I don't think we need to even sort
this out, but having looked at the papers en masse, this is an
issue that's confused in these papers. Whichever way any
other judge is sorting out, you know, that's on the -- that's
with Judge Garaufis, but your briefing is confused in the
sense that you're -- sometimes you're talking at
cross-purposes but I think even if they were just focused on
the APA,

So from the Government -- this is my overall problem
with the Government's position -- and I will note you have now

requested this relief multiple times and it hasn't been

 

 

 
